DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Benzerrouk et al (US 2010/0033565 A1).
For claims 1 and 5, Benzerrouk et al. teach a system that is capable of detecting drag, comprising: an infrared image capture device (“camera”) capable of capturing plural thermal images of a part or regions of the part during and/or after built; and an image analysis module produced by subtracting a first thermal image from a second 
Benzerrouk et al.  further teach detecting drag (defect) of the part based on the difference image produced by subtracting the first thermal image from the second thermal image comprises detecting thermal variations within the difference image…as claimed (see [0008]-[0011],[0040]-[0053]).
Claim(s) 1, 6, and 12  are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Buller et al (US 2018/0186067 A1).
The Examiner concurs with the detailed rejection provided by the International Searching Authority, and also included herein the applicant’s IDS dated 06/9/2021 and 12/29/2020.
For claims 1, 6, and 12, Buller et al. teach a system for detecting three-dimensional (3D) part drag, a method of detecting three-dimensional (3D) part drag, and a non-transitory computer readable medium comprising: a computer usuable program code embodied therewith, wherein the computer useable program code is executed by a processor (see abstract; claim 1, 21, [0026]-[0028],[0050]-[0053],[0130]-[0133], [0158], [0193], [0279]-[0280]). 
an infrared image capture device to capture a plurality of thermal images of 3D part build region of a 3D printing device on which a part is built; and an image analysis module to detect drag (protrusion) of the part based on a difference image produced by subtracting a first thermal image from a second thermal image ([0187][0193],[0233]-[0235],[0237], Fig. 13 position 1320 and 1325).

The roughness may be measured using an electromagnetic beam (e.g., visible or IR), also se [0212]); the system comprises ablation laser to remove the protrusion from the part along an x,y plane in response to a detection of the protrusion by the image analysis module ([0035][0158]); and further teaches the detecting drag of the part based on the difference image produced by subtracting the first thermal image from the second thermal image comprises detecting thermal variations within the difference image, the thermal variation defining a drag instance ([0237]). 
As for claims 7 and 13, Buller et al. further teach  the detected temperature is connected with the form layers, including depth of the layers, and forming the microstructures of solidified materials, thus, and the form of transforming fraction of heated surface ([0153]). 
For claim 15, Buller et al. further teach the program code provides storing the correlation data of printing parameters received during printing process ([0368]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim  3 is rejected under 35 U.S.C. 103 as being unpatentable over Buller et al (US 2018/0186067 A1) in view of Kalivas et al (US 2019/0303711 A1).
As for claim 3, Buller et al teach using desired infrared cameras (see [0153]), thus it would obvious to choose known FLIR Camera, such as taught by Kalivas et al.([0139]), for providing similar functional benefit of defect detection.
Claims  8-9, 11, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al (US 2018/0186067 A1).
As for claims 8-9, 11, and 14, pertains to remedial action – including adjusting a layer thickness of a deposited layer, adjusting an amount of an agent on the build region, adjusting torque output by a material spreader, removing protrusions from the along the x,y plane with an ablation laser heating the build material with the ablation laser, abandoning the build of a layer of the part, abandoning the build of the part, initiating a new build of the part, adjusting printing parameters of a print agent, . 
Claim  10 is  rejected under 35 U.S.C. 103 as being unpatentable over Buller et al (US 2018/0186067 A1) in view of Zhao et al (US 2010/0074515 A1).
Buller et al teach defect detection as provided above, however, does not explicitly teach tagging. The idea of tagging a part for repair is a known concept and would have been obvious in view of Zhao et al where integration of detection and repair (or tagging for repair) into a single tool minimizer errors in defect coordinates during repair ([0085]). 
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify Buller et al with known options to tag for repair, as suggestion by Zhao et al., to efficiently repair a defect after detection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 10,834,283 B2 – pertains to methods, apparatuses, and system for detecting printing defects and contaminated components of a printer.
US 7,181,059 B2 – apparatus and methods for the inspection of objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743